CRAVEN, Circuit Judge
(dissenting) :
Wages of seamen occupy a unique status. The statutory provision extending them the protection of a preferred maritime lien is deeply rooted *136in history. Seamen’s wages, “according to the favorite saying of Lord Stowell and of Mr. Justice Story, are sacred liens, and, as long as a plank of the ship remains, the sailor is entitled, against all other persons, to the proceeds as a security for his wages.” The John G. Stevens, 1898, 170 U.S. 113, 119, 18 S.Ct. 544, 42 L.Ed. 969. The statutes throw around seamen’s wages most definite, detailed, and stringent protections from faraway owners of vessels, from ship-masters, and from the seaman himself.
Brandon v. SS Denton, 302 F.2d 404, 416 (5th Cir. 1962).
Seamen are wards of the admiralty court and entitled to its protection. I find it incredible that such protection should be forfeited by failure of seamen to dot an “I” or cross a “T” of a local procedural rule.
This is not a case where the concerned parties were unaware of the seamen’s wages claimed. Everyone knew of the unpaid wage claims ($7,087.68), including the United States Marshal, whose acceptance of the bid under such circumstances is simply unbelievable. One wonders if a bid of $1 would have been accepted.
Instead of asking that the sale be set aside within two days, as permitted by Local Rule 5, the seamen made such a motion within nine days. Having knowledge of their intervention, it seems to me the court on its own motion would have interposed exception to the sale.
Apparently the district judge refused to even “entertain” the motion to set aside the sale.1 If so, his error was thus one of law: an interpretation of a local rule as preventing the exercise of discretion. The fact that Western Branch bid in the tug purely to protect its interest in the note to C.I.T., and that no other company could bid against a security interest of $109,000, because the tug wasn’t worth that much, is the type of circumstance tending to cause the inadequacy of price which should compel setting the sale aside. “While a judicial sale will not be set aside on the ground of inadequacy of price alone, unless the inadequacy is so great as to shock the conscience of the chancellor, inadequacy of price, accompanied with other circumstances having a tendency to cause such inadequacy, or indicating any apparent unfairness or impropriety, will justify setting aside the sale.” Allen v. Union Transfer Co., 152 F.2d 633, 635 (10th Cir. 1945).
I think seamen as wards of admiralty are due greater consideration on their wage claims than they now receive.

. THE COURT: All right. The second thing that comes to my mind, Mr. Rutter, and I don’t have the local rule in front of me. But if X recall the law, it says that an upset bid on a sale must be made within forty-eight hours. Do you know what rule that is?
MR. RUTTER: Rule 5.
THE COURT: Which is a local rule?
MR. RUTTER: Imcal Admiralty Rule.
THE COURT: Local Admiralty Rules indicate that an upset bid must be put in within forty-eight hours after the sale took place. This sale took place on June 8, and the question of setting it aside is more than forty-eight hours past. So on that basis I would not entertain your motion to set it aside.
Secondly, for the purposes of appeal, I know the tug SHEARMAN from just casual observation, and while I would not say that, I would not be able to appraise it in ship’s language, for the purposes of the record I will assume that the vessel is worth at least twenty-five thousand dollars.
Appendix p. 8.